PER CURIAM.
Suit was brought in the court below to recover from the Philadelphia Barge Company and- its surety upon a bond given to secure payment of taxes. The facts axe sufficiently set forth in the opinion of the court below. MacLaughlin v. Philadelphia Barge Co., 60 F.(2d) 333.
The court having adjudged the affidavit of defense sufficient, the United States attorney, on behalf of the collector of internal revenue, caused judgment to he entered for the defendants. This appeal is from that judgment.
We find no error in the conclusion of the court below that the suit had abated by reason of failure to substitute the respective successive collectors from time to time in accordance with the provigions of -the Act of February 8, 1899, as amended (28 USCA § 780).
Judgment affirmed.